Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-8 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Min [US PGPUB 20200373288].
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the 

Regarding claim 1, Min teaches a display device manufacturing method, comprising: 
providing a display module (100, Para 49) in which an active area (DA, Para 53) and a non-active area (NDA, Para 53) surrounding the 5active area are defined (Fig. 1B/2); 
perforating a first hole (MH, Para 55) having a first diameter on the active area (Fig. 1B/2); and
forming a second hole (BR, Para 55) having a second diameter by irradiating a laser area (where BR is formed or to including structure adjacent to MH, Fig. 2) at least partially surrounding the first hole with a laser (Para 90), 
the second diameter is larger than the first diameter (Fig. 1B/2).  

Regarding claim 2, Min teaches a method wherein the second hole is formed adjacent to an edge of the active area (Fig. 1B).  

Regarding claim 3, Min teaches a method wherein the laser area is spaced apart from the first hole by an 15intervening residual area (structure adjacent to MH, Fig. 2).  

Regarding claim 4, Min teaches a method wherein a diameter of the laser area is equal to the second diameter (Fig. 2; where laser area is where BR is formed).  

20 Regarding claim 5, Min teaches a method further comprising aligning an electronic module (400, Para 55) to correspond to the second hole (Fig. 1B).  

Regarding claim 7, Min teaches a method wherein the second hole has a circular shape (Fig. 1B).  

Regarding claim 8, Min teaches a method further comprising disposing a window (200, Para 49) on the display module (Fig. 1B).  

Regarding claim 12, Min teaches a method wherein the display module further comprises an input sensing sensor (where module 400 may include at least one of components of the first and second electronic modules EM1 and EM2 (Para 64) and where module EM2 includes a image sensor, Para 73).  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al [US PGPUB 2016011633] in view of Lim et al. [US PGPUB 20200212357] (hereinafter Watanabe and Lim).

Regarding claim 1, Watanabe teaches a display device manufacturing method, comprising: 
providing a display module (100, Fig. 1) in which an active area (RA, Para 65) and a non-active area (RF, Para 65) surrounding the 5active area are defined (Fig. 1); 
perforating a first hole (10A, Para 66) having a first diameter on the active area (Fig. 1).
Regarding the embodiment of Fig. 1, Watanabe does not specifically disclose 
forming a second hole having a second diameter by irradiating a laser area at least partially surrounding the first hole with a laser, 
the second diameter is larger than the first diameter. 
Referring to Fig. 7a of Watanabe, Watanabe disclose a modification of the structure of Fig. 1, wherein forming a second hole (hole in layers 50/52, Fig. 7A) having a second diameter at least partially surrounding the first hole 10A (Fig. 7a; viewing top-down direction), 
the second diameter is larger than the first diameter (Fig. 7a).
In view of such teaching in accordance to the embodiment of Fig. 7a (modification of Fig. 1), it would have been obvious to a person having ordinary skills in the art to that the embodiment of Fig. 7a obviously meets the limitations of claim 1 except for the laser process.
Such an assertion based on the rationale of combining prior art elements/teachings according to known methods to yield predictable results (MPEP 2143).
 Referring to the invention of Lim, Lim teaches a method of making opening for an electronic component 910, where the opening is made by laser cutting process (Fig. 87).
In view of such teaching by Lim, it would have been obvious to a person having ordinary skills in the art to have the device of Watanabe comprise the teaching of Lim based on the rationale of using known technique to improve similar devices (methods, or products) in the same way (MPEP 2143).

Regarding claim 2, Watanabe teaches a method wherein the second hole is formed adjacent to an edge of the active area (Fig. 1/7a).  

Regarding claim 4, Watanabe teaches a method wherein a diameter of the laser area is equal to the second diameter (Fig. 7a).  

20 Regarding claim 5, Watanabe teaches a method further comprising aligning an electronic module (34, Para 103) to correspond to the second hole (Fig. 7a).  

Regarding claim 7, Watanabe teaches a method wherein the second hole has a circular shape (Fig. 1/7a).  

Regarding claim 11, Watanabe teaches a method further comprising disposing a light shielding layer on at least a portion of the inside of the second hole (Para 68).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Lim and further in view of Lee [US PGPUB 20200212159].
Regarding claim 6, Watanabe teaches a method wherein the electronic module comprises a camera module, wherein the second hole overlaps the camera module (Fig. 7a). 
The modified invention does not specifically disclose the camera having a lens overlapping with the second hole.
Referring to the invention of Lee, Lee teaches implementing a lens with the camera of the display device (Para 228).
In view of such teaching by Lee, it would have been obvious to a person having ordinary skills in the art to have the modified device comprise the teachings of Lee based on the rationale of simple substitution of one known element for another to obtain predictable results (MPEP 2143).



Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Lim and further in view of Jeon et al. [US PGPUB 20130278514] (hereinafter Jeon).
Regarding claim 9, the modified invention teaches the limitations of the claims upon which it depends.
The modified invention does not specifically disclose the limitation of claim 9.
Referring to the invention of Jeon, Jeon teaches a display module (300) comprises a display panel (310, Para 86), an antireflective layer (303/304, Para 108/109), and an adhesive layer (323, Para 87).  
In view of such teaching by Lee, it would have been obvious to a person having ordinary skills in the art to have the modified device comprise the teachings of Lee based on the rationale of combining prior art elements according to known methods to yield predictable results or simple substitution of one known element for another to obtain predictable results (MPEP 2143).

Regarding claim 10, the modified invention specifically in view of Jeon teaches a method wherein the antireflective layer comprises a polarizing layer (303, Para 108).  




Regarding claim 1, Min teaches a display device manufacturing method, comprising: 
providing a display module (DD, Para 44) in which an active area (DA, Para 68) and a non-active area (NDA, Para 68) surrounding the 5active area are defined (Fig. 1); 
perforating a first hole (H1, Para 111) having a first diameter on the active area (Fig. 6); and
forming a second hole (H2, Para 115) having a second diameter by irradiating a laser area (where BR is formed or to including structure adjacent to MH, Fig. 2) at least partially surrounding the first hole with a laser (Fig. 6 6), 
the second diameter is larger than the first diameter (Fig. 6).  






Allowable Subject Matter
Claims 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 13-20 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a display device manufacturing method, comprising:
performing press-perforation on the active area to form a hole and a burr adjacent to the hole;
irradiating the burr with a laser, in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/           Primary Examiner, Art Unit 2819